﻿
I wish first, Sir, to congratulate you on your election to the vice-presidency of the forty-second session of the General Assembly. I should be grateful if you would be good enough to convey to Ambassador Peter Florin the congratulations of our delegation on his election to the presidency of the forty-second session of the General Assembly. That election is a tribute both to his talents as a veteran diplomat and to his country, the German Democratic Republic, with which Burkina Faso enjoys the best possible relations. It is with genuine pleasure that I thus offer you both my congratulations and those of my delegation.
Furthermore, I wish to pay a sincere and well-deserved tribute to Mr. Humayun Rasheed Choudhury, who presided so successfully over the forty-first session. I take this opportunity to reaffirm our active support and encouragement for the Secretary-General, Mr. Javier Perez de Cuellar, and an appreciation of his ceaseless and tireless efforts to defend the noble ideals of our Organization.
We meet here each year to exchange views and consider together international problems and matters of common interest. We meet to seek together solutions to our problems, not only those that divide us but also those faced by each of our States individually.
Unfortunately, year after year, we have gradually found ourselves in a Tower of Babel, in which the most varied languages mingle: the voice of the West, the voice of the East, the voice of the Non-Aligned, the voice of the aligned of the non-aligned - all are heard in the ensuing cacophony. Feelings of fraternity and friendship are long since dead. They have given way to the arguments of force and the language of material interests. The conduct of the economically and militarily powerful nations convinces us more and more finally each day that in the court of the international community one is guilty or innocent depending on whether one is powerful or weak. Equality, sovereignty and independence are more and more becoming words devoid of meaning.
I should like to make some simple observations to illustrate this point: first, let us take participation in the general debate at the annual sessions. At these we see that the General Assembly Hall is crammed when certain delegations speak and empties with deplorable rapidity when their statements are over. To listen to these same speakers our various delegations attend in force with as many people as possible; but how many of those same delegations will be represented in this Hall by the I4inister, or even by the Permanent Representative, when it comes the turn of Burkina Faso or any of the small States to make their contribution to our debate? This conduct is not without significance. It is actually the deliberate assertion of the superiority of some over others, what else could it be, when luncheons and dinners are organized in honour of African, Asian and Latin American delegations, to which they are actually invited by those who have not even bothered to come and listen to them?
Africa is indeed suffering from hunger, as ate Asia and Latin America. This is a grim reality on which we cannot turn our backs and of which we are trying to rid ourselves, but what our different continents are really suffering from is hunger for justice, liberty, independence and dignity. The sessions of the General Assembly should constitute special opportunities where a mutually enriching exchange takes place, not a jungle where might is right. Rhetorical hurly-burly, the cut-and-thrust debate, are very far from reflecting the vigorous and dynamic give-and-take which should De the form our discussions take. And this testifies to the burning desire we all share, to transform our world to serve the well—being of our peoples.
Our Organization can be effective and work for peace in the world only when it is agreed in this very place to give each of our States, particularly the most underprivileged of them, the consideration they merit, not on account of what they wish they could be, but on account of what they are.
I have chosen to open my statement with these somewhat, as it may appear to some, unusual words, because the inability to produce appropriate solutions to the problems besetting our world is nothing more than a true reflection of the state of our morale, as sessions succeed sessions, as statements follow statements, the chaotic situation of the world shows no visible sign of improvement: there are the same hotbeds of tension; the same crying imbalances; the same injustices; the same feats continue to weigh upon us.
In spite of all we have said. President Samora Machel fell victim to our irresolution and inconsistency. Glory and honour to his memory! This dastardly and barbarous crime will not even have touched the consciences of those who set themselves up as the policemen of the world.
In southern Africa there persists a situation which is an offence to human dignity, to the rules of international law, and to our Organization. The abominable Pretoria regime has succeeded in numbing the conscience of the international community and in reducing it to apathy in the face of the indescribable sufferings caused by apartheid and the odious crimes which it commits every day. Otherwise how to explain the fact that apartheid, a crime against humanity, as it has been branded here, cannot be punished as such?
While some handle the situation with kid gloves, or refuse to get involved, the minority, because it is white, oppresses and does violence to, and even slaughters without scruple the majority, whose sole crime is that they are black. In this hell, the freedom fighters and the martyred black people of South Africa continue their stoic struggle.
The recent strikes, which led to the foreseeable consequence of the firing of many workers, the murder of women and children and of members of the black opposition, are the latest testimony to the determination of the majority to triumph over apartheid at whatever price.
The Burkinabé revolution, for its part, is resolutely committed to the support of those fighting for freedom and dignity. Thus our people has channelled its assistance to its South African brothers through an anti-apartheid struggle fund made up of voluntary contributions. Furthermore, arrangements have been made to convene in Ouagadougou/ from 8 to 11 October 1987 - in just a few days, m fact - an anti-apartheid forum. The organizing committee for this international forum is known as Bambata, in memory of the valiant South African fighter so basely murdered by the Pretoria criminals. This international meeting will we hope help to awaken the peoples of the world to the relentless struggle being waged so valiantly by the African National Congress and other liberation movements in South Africa to put an end to the heinous system of apartheid,
Burkina Paso, which shares the ideals of the freedom fighters in their bid to establish a multiracial and democratic society, believes, for its part, that a South Africa freed from apartheid will be of invaluable assistance for the rehabilitation and enhancement of human dignity. 
In this regard, permit me, as we have done in the past with regard to other countries, to welcome the decision of Canada to apply sanctions and if necessary to go so far as to break off diplomatic relations with the racist regime of South Africa.
In spite of all we have said, South Africa has remained deaf to our words. In Namibia, the symbol of the powerlessness of our Organization, South Africa, with the aid of its imperialist allies and flouting Security Council resolution 435 (1978), continues to plunder the wealth and trample underfoot the rights of the peoples to self-determination. Burkina Faso reiterates its support for the South West Africa People's Organization, the sole representative of the valiant Namibian people. Similarly, Burkina Faso reaffirms its support and active solidarity with the African brothers in the front line who, every day, are suffering from the destabilizing attacks of the Pretoria racist regime launched from Namibian territory, without those who dominate us and believe they have a world mission, even deigning to lift a finger.
In spite of all we have said, we have been unable to prevent the explosion of the situation in Chad. This situation is of the greatest concern to my country, because/ without doubt, it constitutes a threat to peace and security in Africa. All peace-loving nations, particularly the members of the Organization of African Unity, must do everything in their power to create the necessary conditions for national unity in Chad, by the withdrawal of foreign troops and by the halting of all forms of foreign intervention.
It is, in any case, from this standpoint, that Burkina Faso is making mediation efforts between the fraternal States of Libya and Chad, and also among the various opposing factions in the Chadian political arena. At a time when all of us are striving to do our very best to serve peace wherever it is threatened or breached, to do the work of reconciliation and to ensure that the Chadians and Libyans choose the force of argument over the argument of brutal and blind force, it is simply regrettable that - here in this very Hall certain delegations are still exploiting the sufferings of these two countries by making unconstructive statements. I say that because, if it had been that easy to decide between two States facing a frontier problem inherited from colonialism, Burkina Faso and Mali would have avoided a fratricidal war.
Let us therefore leave it to the Organization of African Unity (OAJ) and give them time to pursue their efforts. The results reached by our organization at Lusaka show, if evidence is needed, that to restore confidence and peace between those two fraternal States is not beyond Africa's power, only provided that there is a will to put an end to external interference.
On the question of Western Sahara, Burkina Faso’s position has not changed. Here again, more than a decade of discussion has done nothing to bring about the necessary solutions. My country hopes that Morocco will do everything necessary to make possible the success of the Secretary-General’s endeavour.
We have for many years now spoken of the Middle East, in particular of the occupied Arab and Palestinian territories where the same misery persists. Yet we continue to watch, powerless or passive, or perhaps both, the application of the principle that might is right - in this case the might belongs to the Israeli occupier. Here, again, our Organization has not succeeded in granting the Palestinian people its inalienable right to an independent and sovereign State. Here, too, the powerful countries of the world have never felt it necessary to try to bring Israel to its senses by any kind of constraint.
Lebanon is dying slowly - and that in spite of all we have said. More than ever we have grounds for fearing that external interference will jeopardize the very existence of the Lebanese State and the sovereignty of its people. Burkina Faso hopes that President Gemayel's appeal, made here last September, will be heeded and that, consequently, there will be as soon as possible the withdrawal of all foreign troops - with the exception, of course, of the United Nations Interim Force in Lebanon (UNIFIL). 
We have been speaking for nine years now about the hotbed of tension created by the fratricidal war between Iran and Iraq·, today it is the focus of attention. The world is preoccupied by it. People are talking, without the slightest embarrassment, of an embargo. No one seems to be worried or to take into account what we have said. The argument of force has become a necessity to which my country has resolutely refused to subscribe, because the motive behind this attitude is not to put an end to the loss of human life and economic damage caused by nine years of armed confrontation, not to preserve peace in the region, but to protect certain interests. I should like to remind representatives that when the question of mining Nicaraguan ports was raised there were not too many persons around who wanted to put matters right.
However, we can only reiterate our urgent appeals to those two countries, to which we are bound by our common membership of the Non-Aligned Movement and the Organization of the Islamic Conference, to halt hostilities and prevent others from exploiting them to lead the world into an irretrievable situation.
We take this opportunity to welcome the Secretary-General's efforts to bring peace to that part of the world. The contribution my country has always attempted to make to the search for a final solution to this conflict is aimed, first and above all, at preserving our Organization's credibility. Halting hostilities - something my country earnestly hopes for - is not and cannot be exclusive of the objective establishment of the responsibilities of the parties to the conflict.
Peace in Asia remains seriously jeopardized owing to the situation in Kampuchea. We can only hope for the rapid establishment of an honourable peace for the peaceful reunification of Korea has not yet cone about, although we have been talking about it every year. The efforts undertaken to transform our quest into reality have been undermined by divisive forces emanating from outside Korea.
In Afghanistan recent manifestations of national reconciliation give us grounds for hoping that that hotbed of tension will soon be extinguished. That process can only be helped by the withdrawal of Soviet troops.
We have been speaking out for many years. But because we are small and have no means of coercion the arms race has been going full steam ahead. Today it. has reached pinnacles which are indeed frightening to those who yesterday were undertaking it with relish. Now the need is to disarm.
As I stressed here last year, mankind's greatest tragedy at the end of the twentieth century is what super armament, particularly with nuclear weapons, has wrought. Indeed, apart from the fear caused in those who are able to measure its consequences, there is the grim reality that the arms race has devoured vast human and material resources - the very resources we should be devoting to general and complete disarmament. In this context, our hopes of seeing these resources placed at the service of development are becoming rather slim.
Among the problems that this year are still undermining our world is the international economic crisis resulting from the imbalance in relations between industrialized and developing countries. Its main factors are: a hostile international environment, ever worsening terms of trade, continued decline in commodity prices, an alarming reduction in the flow of financial resources, and problems of external debt and its servicing. This last factor is without doubt the key to the crisis, because its solution, owing to a chain effect, would lead to the · solution of the other factors. 
The peaceful reunification of Korea has not yet come about, although we have been talking about it every year. The efforts undertaken to transform our quest into reality have been undermined by divisive forces emanating from outside Korea.
In Afghanistan recent manifestations of national reconciliation give us grounds for hoping that that hotbed of tension will soon be extinguished. That process can only be helped by the withdrawal of Soviet troops.
We have been speaking out for many years. But because we are small and have no means of coercion the arms race has been going full steam ahead. Today it has reached pinnacles which are indeed frightening to those who yesterday were undertaking it with relish. Now the need is to disarm.
As I stressed here last year, mankind's greatest tragedy at the end of the twentieth century is what super armament, particularly with nuclear weapons, has wrought. Indeed, apart from the fear caused in those who are able to measure its consequences, there is the grim reality that the arms race has devoured vast human and material resources - the very resources we should be devoting to general and complete disarmament. In this context, our hopes of seeing these resources placed at the service of development are becoming rather slim.
Among the problems that this year are still undermining our world is the international economic crisis resulting from the imbalance in relations between Industrialized and developing countries. Its main factors are; a hostile international environment, ever worsening terms of trade, continued decline in commodity prices, an alarming reduction in the flow of financial resources, and problems of external debt and its servicing. This last factor is without doubt the key to the crisis, because its solution, owing to a chain effect, would lead to the · solution of the other factors. We have been speaking for nine years now about the hotbed of tension created by the fratricidal war between Iran and Iraq} today it is the focus of attention. The world is preoccupied by it. People are talking, without the slightest embarrassment, of an embargo. No one seems to be worried or to take into account what we have said. The argument of force has become a necessity to which my country has resolutely refused to subscribe, because the motive behind this attitude is not to put an end to the loss of human life and economic damage caused by nine years of armed confrontation, nor to preserve peace in the region, but to protect certain interests. I should like to remind representatives that when the question of raining Nicaraguan ports was raised there were not too many persons around who wanted to put matters right.
However, we can only reiterate our urgent appeals to those two countries, to which we ate bound by our common membership of the Non-Aligned Movement and the Organization of the Islamic Conference, to halt hostilities and prevent others from exploiting them to lead the world into an irretrievable situation.
We take this opportunity to welcome the Secretary-General's efforts to bring peace to that part of the world. The contribution my country has always attempted to make to the search for a final solution to this conflict is aimed, first and above all, at preserving our Organization's credibility. Halting hostilities - something my country earnestly hopes for - is not and cannot be exclusive of the objective establishment of the responsibilities of the parties to the conflict.
Peace in Asia remains seriously jeopardized owing to the situation in Kampuchea. We can only hope for the rapid establishment of an honourable peace. Burkina Faso, whose position on this is well known, nevertheless believes that if the debt problem is to be the subject of a compromise in view of the present tendency of the debtor countries this problem will be solved by an indexation of repayments pegged to export earnings, an indexation that would take account of both the capacity to repay and the development effort of the debtor.
It is clear that the current context of crisis and imbalance in the world economy make even more difficult the task of development of countries like Burkina Paso.
The process of intensive development laid down two years ago to give our country an economic infrastructure still remains at the mercy of natural calamities, in spite of efforts and sacrifices made at the national level. For example, a drought is always possible, as is an invasion of locusts, and we are also at the mercy of international financing. In spite of those difficulties we have every hope of achieving certain objectives, including the creation of a communications infrastructure to help in opening up the country, and food self-sufficiency by a consistent water-supply policy and by placing emphasis on the modernization the agriculture and livestock sectors, setting up an agro-industry and, above all, fighting desertification.
With regard to the last point, it is worth pointing out that for two years now our people have been waging an intensive struggle to restore the equilibrium of the ecosystem. That action has been undertaken on three fronts and has been known as "the three struggles". The first is a series of measures to put an end to a traditional practice which is eroding the vegetation cover: these are bush fires usually caused by peasants in the course of hunting or clearing fields. The second is an attempt to regulate the uncontrolled collecting of fire-wood in order to protect trees and forests. The third struggle concerns the moving around of animals which, owing to the effect of unorganised pasturing, is causing the destruction of the flora.
Furthermore, and still in the area of the struggle against desertification, Burkina Faso envisages a vast programme of re-the forestation. This is a green belt project, because it consists of "ringing" the zone most heavily affected by drought with a wooded strip that could be as broad as 25 kilometres to prevent the advance of the desert. In view of its scope, such a programme will require vast resources for its implementation and these are not fully available to my country. It remains our hope that the international community will participate, effectively and efficiently, in implement ting this project, the importance of which is, I am sure, clear to everyone.
In the implementation of our development process there is a factor to which Burkina Paso gives absolute priority, namely, the integration of women into all sectors.
On 8 Match 1987 in Ouagadougou we celebrated the International Day of Women. On that occasion the President of the National Council of Revolution, the President of our country, Comrade Thomas Sankara, announced the forthcoming adoption of a national action plan for the Burkinabé woman. This plan of action, and I quote the President; "far from being a catalogue of pious wishes, has to be the lightening conductor for the intensification of revolutionary action". This will testify once again to the great importance which our people intends in future to attach to the full and total integration of women into the development process of our country.
In order to ensure effective respect for this commitment, statistics will be drawn up which will necessarily indicate the part of the actions undertaken which are of benefit or concern to women. To do so - and again I quote our President: "the question of women must be borne in mind by all decision makers at all times at all stages of the conception and execution of development action, because to conceive of a development project without the participation of women is to make use of only four fingers when you have ten, and is courting failure." 
We therefore hope that very soon. Burkinabé women, finally freed from the constraints and shackles of traditional society, will be able to take any job, practise any profession, except of course the "oldest profession in the world" - prostitution. Indeed, in the face of the degradation of women involved in prostitution, a campaign has been begun for the rehabilitation of prostitutes.
This same concern for rehabilitation inspired the campaign and accompanying measures with regard to the problem of begging. Solidarity courses have been organized in the principal towns of Burkina to take in beggars, and action has been undertaken to give those of them in a position to make use of it a minimum of job training.
Both in the fight against prostitution and in the fight against begging, our aim is to improve our social habits and build for the future a new society in which men and women on an equal footing, healthy in body and mind, will live happy and dignified lives.
In this new society that is being built, we should like men and women to have a healthy attitude with regard to our state of underdevelopment. Some have denigrated our decision to make use in our wearing apparel of our traditional home-grown cotton instead of the usual imported cloth. This, like the decision to consume as little as possible of imported foods and replace them by national substitutes, is something that is covered by the watchwords "Buy Burkinabé".
Apart from the fact that this reflex is aimed essentially at awakening in the conscience of each of us a duty to protect a fragile economy because we consume too many imported products, to the detriment of national products, such conduct, if it is undertaken, cannot but have an impact on our agricultural production and our industrial production. So "buying Burkinabé" will go hand-in-hand with "producing Burkinabé". What could be more natural in the normal process of development? 
We have spoken, and this despite the fact that the virtue of words has not sufficed to teach us wisdom or to Inculcate in us a desire for action. It has been thus because our words have rarely been accompanied by the necessary weight to translate them into concrete action. It has been thus because very often we have spoken one way and acted just the opposite.
It has been thus because, hypocritically, we have left to a Secretary-General, beset and overwhelmed by all the problems I have just described, the difficult task of ensuring the implementation of our decisions and resolutions, which we seem often to be busily undermining. It has been thus because those who have mastered science and technology have more often than not placed man at the service of progress rather than progress at the service of man.
This gloomy finding should not, however, lead us into inaction. For our part, we feel that the opposite is true, because in revolution is action. It is on behalf of our revolutionary faith, on behalf of our unshakeable faith in the qualitative transformation of man that we have come and tried to communicate here with the utmost candour what we feel about the problems confronting mankind and how we view the current problems facing humanity. 
We hope then that at this forty-second session the General Assembly will pay more attention to constructive action than to the formulation of pious wishes and that in so doing our Organization will resolutely set out on a path that will make it possible in the near future for inequalities to be done away with, for injustice to be remedied, for fears to be overcome and for hotbeds of tension to be eliminated. 
